OPINION OP THE OOIJRT BY
CHIEF JUSTIOB SAMPSON
Affirming.
Tdiis' appeal is from that part of the judgment entered in the Daviess circuit court in the above styled cause, overruling the motion of attorneys Clements & Clement s, Richard H. Slack and Ben D. Ringo, for allowance of $1,000.00 as attorney fees to be paid out `of th~ funds in the hands of Mrs. ~Naney Stout, trustee, `belonging to the estate of George W. Stout, deceased. The services rendered by `counsel named were no doubt valuable but they were against the interests of the trustee, Nancy Stout, and were not rendered for or on her behalf or at her instance. Her interests were represented `by another at`torney. Moreover, Mrs. Stout, as trustee, has distributed all of the estate in accordance with the judgment directed `to be entered `by this court and `has no funds in `her hands now belonging to :any of the parties, supporting the mo`tion. If she should now `be required -to pay a fee of $1,000.00 `out `of the funds in her hands a~s trustee she would be deprived of the use of said sum and of the income to `be derived therefrom.
On the authority of Shields, et al. v. Shields, et al., 190 Ky. 109, and the same case reported in 192 Ky. 555, the judgment of the lower eourt is affirmed.
Judgment affirmed.